Citation Nr: 0909936	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1993 with 
almost 30 years active duty.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
bilateral hearing loss and tinnitus because new and material 
evidence had not been received to reopen the claims. 

The Veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

In a June 2007 Board decision, the Board reopened and 
remanded the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The case is once again 
before the Board for review.  Unfortunately, the Board finds 
that an additional remand is necessary prior to review of the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not 
be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  In addition, the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)). 

In a January 2009 statement of the case, the Veteran's 
representative contends that an August 2008 VA examination 
report was insufficient.  The Board is in agreement.  The 
August 2008 VA examiner found that the Veteran's hearing loss 
was less likely as not caused by or a result of military 
service.  He reasoned that the Veteran's in-service hearing 
evaluations clearly show normal hearing at the 500 Hertz to 
4000 Hertz rage.  The examiner found that there was no 
history of tinnitus.  

The VA examiner based his opinion on in-service hearing 
evaluations which reflect normal hearing.  Service treatment 
records, however, reflect a discernable decrease in the 
Veteran's hearing during his period of service.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In-service noise exposure 
and hearing loss was further noted in the Veteran's service 
treatment records.  A November 1963 audiological evaluation 
report noted that the Veteran had noise exposure related to 
jet aircraft, and that his job was as an instrument 
repairman.  The report noted that ear protection was not 
worn.  A March 1974 examiner noted that the Veteran had 
hearing loss in the left ear, minimal, non-disqualifying.  An 
October 1986 examiner noted that the Veteran had mild, high 
frequency hearing loss.  It was recommended that the Veteran 
wear hearing protection in hazardous noise areas.  The VA 
examiner did not address these in-service findings.  The 
examiner did not fully address the Veteran's claim for 
tinnitus, stating that there was no history of tinnitus. The 
Veteran, however, reported bilateral tinnitus during an April 
1993 audiological evaluation and in subsequent VA 
audiological evaluations.  Because the August 2008 VA 
examination report did not adequately address findings in the 
service treatment records, the Board finds that a remand for 
a supplemental VA opinion is necessary to determine if the 
Veteran's current hearing loss and tinnitus are related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to an 
appropriate VA audiologist for a 
supplemental medical opinion to 
determine if the Veteran's current 
bilateral hearing loss and tinnitus are 
related to service.  The claims folder 
should be made available to the 
examiner for review.  The examiner 
should review the entire claims file, 
to include audiological evaluations 
associated with service treatment 
records, and post-service treatment 
records.   The examiner should state 
whether it is at least as likely as not 
that bilateral hearing loss was 
incurred in service.  The examiner 
should state whether it is at least as 
likely as not that tinnitus was 
incurred in service.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on findings in the service 
treatment records which indicate a 
decrease in the Veteran's hearing 
during his period of service, in-
service noise exposure without hearing 
protection, and mild, high frequency 
hearing loss.

2.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
